DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 10/11/2022.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 3, 5, 7, 9, 11, 13, 15, and the cancellation of claims 2, 6, 10, and 14.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (page 9) that Schwarz fails to disclose or suggest at least the features of “wherein the file includes a first component item including geometry data of the point cloud data, a second component item including attribute data of the point cloud data, a third component item including occupancy data of the point cloud data, and atlas items including multiple atlas data of the point cloud data,” “wherein the multiple atlas data is carried by each atlas item,” “wherein each atlas item is referenced based on type information of each atlas item,” and “wherein the atlas items include information for representing a number of tiles in the atlas items,” as recited in amended claim 1.
The Examiner respectfully disagrees with Applicant’s assertion because Schwarz discloses all the limitations in claim 1 (See rejection of claims 1, 5, 9, and 13 below).
Applicant argued that Schwarz does not describe or suggest that the file includes atlas items including multiple atlas data of the point cloud data, where the multiple atlas data is carried by each atlas item.
The Examiner respectfully disagrees with Applicant’s argument because Schwarz discloses that A volumetric video compression in 23090-12 can use 3D scene segmentation to generate views that can be packed into atlases and efficiently encoded using existing 2D compression technologies such as H.265 or H.264. (see paragraph [0061]).
Applicant also argued that SCHWARZ does not described or suggest that each atlas item is referenced based on type information of each atlas item, and the atlas items include information for representing a number of tiles in the atlas items, as recited in claim 1.
The Examiner respectfully disagrees with Applicant’s argument because SCHWARZ discloses that VPCC_AD unit type carries Atlas Data. This data corresponds to atlas NAL units that contain metadata information. This metadata together with V-PCC Parameter Set and Video Data is used to reconstruct the encoded volumetric structure (e.g. point cloud when the metadata is according to 23090-5 or 3DoF+ video when the metadata is according to 23090-12)(see paragraph [0066]).
SCHWARZ further discloses that FIG. 6 is an example method 600 to implement storage of multiple atlases from one V-PCC elementary stream in ISOBMFF, based on the examples described herein. At 602, the method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container. At 604, the method includes wherein the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream. At 606, the method includes wherein the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container (see paragraph [0166]).
The Examiner contends that the reference reads on the claims.
 
It appears that applicants are interpreting the claims very narrow without considering the broad teaching of the reference used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 5, 7 – 9, 11 – 13, and 15 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHWARZ et al (US 2021/0218999; hereinafter SCHWARZ).
Regarding claim 1, SCHWARZ discloses a method for transmitting point cloud data (fig. 6), the method comprising:
encoding point cloud data (paragraphs [0004], [0038], [0066]; SCHWARZ discloses that this metadata together with V-PCC Parameter Set and Video Data is used to reconstruct the encoded volumetric structure (e.g. point cloud when the metadata is according to 23090-5 or 3DoF+ video when the metadata is according to 23090-12);
encapsulating the point cloud data based on a file (paragraphs [0041], [0068]; SCHWARZ discloses that multi-track container structure is encapsulating one V-PCC elementary stream in ISOBMFF as one V-PCC Track (a form of volumetric media track)); and
transmitting the point cloud data (paragraphs [0062], [0164]; SCHWARZ discloses that V-PCC elementary stream. 23090-5 specification besides defining the volumetric video compression defines also an elementary stream that can be used not only to carry data compressed by the standard itself but as well as by other standards).
wherein the point cloud data includes non-timed point cloud data (paragraphs [0061], [0064]; SCHWARZ discloses that a volumetric video compression in 23090-12 can use 3D scene segmentation to generate views that can be packed into atlases and efficiently encoded using existing 2D compression technologies such as H.265 or H.264), the multiple atlases are encapsulated based on one or more tile items in the file (paragraphs [0166], [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream; and wherein the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container);
wherein the file includes a first component item including geometry data of the point cloud data (paragraphs [0060], [0068]), a second component item including attribute data of the point cloud data (paragraph [0063]), a third component item including occupancy data of the point cloud data, and atlas items including multiple atlas data of the point cloud data (paragraphs [0060 - 0061], [0066], [0068]; SCHWARZ discloses that a volumetric video compression in 23090-12 can use 3D scene segmentation to generate views that can be packed into atlases), 
wherein the multiple atlas data is carried by each atlas item (paragraphs [0060 - 0061]; SCHWARZ discloses that a volumetric video compression in 23090-5 specification defines similar metadata structures but limits the number of atlases to one), 
wherein each atlas item is referenced based on type information of each atlas item (paragraphs [0060], [0068],[0154], [0191]), and
wherein the atlas items include information for representing a number of tiles in the atlas items (paragraphs [0060], [0068]).
	Regarding claim 3, SCHWARZ discloses the method of claim 1,
wherein the atlas items further include information for an identifier of each of the tiles (paragraph [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream), and information for a identifier of the tile (paragraph [0151]).
	Regarding claim 4, SCHWARZ discloses the method of claim 1,
wherein when the non-time point cloud data includes a single atlas (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container), the single atlas is encapsulated based on one or more tile items in the file (paragraph [0192]; SCHWARZ discloses that the file parser is configured to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container).
	Regarding claim 5, SCHWARZ discloses an apparatus for transmitting point cloud data (fig. 6), the apparatus comprising:
an encoder configured to encode point cloud data (paragraphs [0004], [0038], [0066]; SCHWARZ discloses that this metadata together with V-PCC Parameter Set and Video Data is used to reconstruct the encoded volumetric structure (e.g. point cloud when the metadata is according to 23090-5 or 3DoF+ video when the metadata is according to 23090-12);
an encapsulator configured to encapsulate the point cloud data based on a file (paragraphs [0041], [0068]; SCHWARZ discloses that multi-track container structure is encapsulating one V-PCC elementary stream in ISOBMFF as one V-PCC Track (a form of volumetric media track)); and
a transmitter configured to transmit the point cloud data (paragraphs [0062], [0164]; SCHWARZ discloses that V-PCC elementary stream. 23090-5 specification besides defining the volumetric video compression defines also an elementary stream that can be used not only to carry data compressed by the standard itself but as well as by other standards).
wherein the point cloud data includes non-timed point cloud data, (paragraphs [0061], [0064]; SCHWARZ discloses that a volumetric video compression in 23090-12 can use 3D scene segmentation to generate views that can be packed into atlases and efficiently encoded using existing 2D compression technologies such as H.265 or H.264), the multiple atlases are encapsulated based on one or more tile items in the file (paragraphs [0166], [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream; and wherein the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container),
wherein the file includes a first component item including geometry data of the point cloud data (paragraphs [0060], [0068]), a second component item including attribute data of the point cloud data (paragraph [0063]), a third component item including occupancy data of the point cloud data, and atlas items including multiple atlas data of the point cloud data (paragraphs [0060], [0068]), 
wherein the multiple atlas data is carried by each atlas item (paragraphs [0060 - 0061]), 
wherein each atlas item is referenced based on type information of each atlas item (paragraphs [0060], [0068],[0154], [0191]), and
wherein the atlas items include information for representing a number of tiles in the atlas items (paragraphs [0060], [0068]).
	Regarding claim 7, SCHWARZ discloses the apparatus of claim 5, 
wherein the atlas items further include information for an identifier of each of the tiles (paragraph [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream), and information for a identifier of the tile (paragraph [0151]).
	Regarding claim 8, SCHWARZ discloses the apparatus of claim 5,
wherein when the non-time point cloud data includes a single atlas (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container), the single atlas is encapsulated based on one or more atlas tile items in the file (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container).
	Regarding claim 9, SCHWARZ discloses a method for receiving point cloud data (fig. 6), the method comprising:
receiving point cloud data (paragraph [0004]; SCHWARZ discloses provide signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container);
decapsulating the point cloud data based on a file (paragraphs [0004 – 0005]; SCHAWRZ discloses that the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container); and
decoding the point cloud data (paragraphs [0043], [0053]; SCHWARZ discloses that decoders shall presume a sample entry box could contain extra boxes and shall continue parsing as though they are present until the containing box length is exhausted),
wherein the point cloud data includes non-timed point cloud data (paragraphs [0061], [0064]; SCHWARZ discloses that a volumetric video compression in 23090-12 can use 3D scene segmentation to generate views that can be packed into atlases and efficiently encoded using existing 2D compression technologies such as H.265 or H.264)), the multiple atlases are encapsulated based on one or more atlas tile items in the file (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container),
wherein the file includes a first component item including geometry data of the point cloud data (paragraphs [0060], [0068]), a second component item including attribute data of the point cloud data (paragraph [0063]), a third component item including occupancy data of the point cloud data, and atlas items including multiple atlas data of the point cloud data (paragraphs [0060], [0068]), 
wherein the multiple atlas data is carried by each atlas item (paragraphs [0060 - 0061]), 
wherein each atlas item is referenced based on type information of each atlas item (paragraphs [0060], [0068],[0154], [0191]), and
wherein the atlas items include information for representing a number of tiles in the atlas items (paragraphs [0060], [0068]).
	Regarding claim 11, SCHWARZ discloses the method of claim 9,
wherein the atlas items further include information for an identifier of each of the tiles (paragraph [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream), and information for a identifier of the tile (paragraph [0151]).
Regarding claim 12, SCHWARZ discloses the method of claim 9,
wherein when the non-time point cloud data includes a single atlas (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container), the single atlas is encapsulated based on one or more atlas tile items in the file (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container).
	Regarding claim 13, SCHWARZ discloses an apparatus for receiving point cloud data, the apparatus comprising:
a receiver configured to receive a file including point cloud data (paragraph [0004]; SCHWARZ discloses provide signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container);
a decapsulator configured to decapsulate the file (paragraphs [0004 – 0005]; SCHAWRZ discloses that the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container); and
a decoder configured to decode the point cloud data (paragraphs [0043], [0053]; SCHWARZ discloses that decoders shall presume a sample entry box could contain extra boxes and shall continue parsing as though they are present until the containing box length is exhausted),
wherein the point cloud data includes non-timed point cloud data (paragraphs [0061], [0064]; SCHWARZ discloses that a volumetric video compression in 23090-12 can use 3D scene segmentation to generate views that can be packed into atlases and efficiently encoded using existing 2D compression technologies such as H.265 or H.264)), the multiple atlases are encapsulated based on one or more tile items in the file (paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container),
wherein the file includes a first component item including geometry data of the point cloud data (paragraphs [0060], [0068]), a second component item including attribute data of the point cloud data (paragraph [0063]), a third component item including occupancy data of the point cloud data, and atlas items including multiple atlas data of the point cloud data (paragraphs [0060], [0068]), 
wherein the multiple atlas data is carried by each atlas item (paragraphs [0060 - 0061]), 
wherein each atlas item is referenced based on type information of each atlas item (paragraphs [0060], [0068],[0154], [0191]), and
wherein the atlas items include information for representing a number of tiles in the atlas items (paragraphs [0060], [0068]).
	Regarding claim 15, SCHWARZ discloses the apparatus of claim 13,
wherein the file further includes tile property information including information for a number of tiles in the atlas tile item (paragraph [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream), and information for a identifier of the tile (paragraph [0151]).
	Regarding claim 16, SCHWARZ discloses the apparatus of claim 13,
wherein when the non-time point cloud data includes a single atlas(paragraph [0191]; SCHWARZ discloses that an example method includes providing signal information to identify an atlas identifier on a sample of a volumetric media track, or on the volumetric media track in a multi-track container), the single atlas is encapsulated based on one or more tile items in the file (paragraphs [0166], [0169]; SCHWARZ discloses that the signal information allows a file parser to link volumetric media tracks with different atlas identifiers that originate from a volumetric media elementary stream; and wherein the file parser is able to reconstruct the volumetric media elementary stream based on the signal information and data encapsulated in the multi-track container).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVES DALENCOURT/Primary Examiner, Art Unit 2457